DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
 	This is a rejection for new matter. 
	The claim has been amended to recite cross-breeding the selected first (homozygous for ACS1-2/-2) with a second apple plant for breeding which is also homozygous for ACS1-2/-2 to obtain an apple plant having improved fruit storability.  
 	The response points to page 3, lines 20-30, pages 5-8 and throughout the specification, figures and claims as originally filed as providing basis for the amended claim.  The section at page 2 recites that the test apple plant can be one of four different apple cultivars, the four cultivars listed in the claim.  It is silent as to crossing two cultivars or plants of the same ACS1-2/-2 genotype.  
 	The specification teaches on page 2, line 17 that “apple plant homozygous for ACS1-2/-2 has greater fruit storability than a plant that has allele -1. 
	The disclosure does not teach expressly, inherently or by implication that breeding two homozygous -2 plants will result in “improved storability” as currently claimed.  
	The specification teaches that Delicious apples have traits of thick peel, rich aroma and unstorability (p. 5, lines 10-11).  The specification teaches that Delicious plant is ACS1-1/-2 (p. 6, line 24), which is consistent with unstorabilty.  
	Ralls Janet has traits of storability, delicious taste with slight sweetness and sour, firm, crisp, and juicy fruit, poor coloration and strong stress resistance (p. 5, lines 15-16). The specification teaches that Ralls Janet plant is ACS1-2/-2 (p. 6, line 25), which is consistent with storability.  
	Royal Gala has traits of mid-early maturity, good coloration, and storability (p. 5, lines 19-20). 
	Mato has traits of early maturity, good coloration, fine and crisp flesh, moderately sweet and sour taste, rich flavor and unstorability (p. 5, lines 23-24).  
	In a first example, Ralls Janet was pollinated with pollens of Delicious to obtain hybrid seed, obtaining seedlings that were -1/-2 and -2/-2 (p. 6, lines 14, lines 26-27).  The -2/-2 progeny were selected for storability test (p.7, line 1).  Thus, in this example, the specification exemplifies crossing -1/-2 with -2/-2 and selecting progeny that are -2/-2.  The storability of the hybrid progeny was improved relative to the parent Delicious (-1/-2) variety (p. 7, lines 16-17).  
	In a second example, Mato was pollinated with pollens of Royal Gala to obtain hybrid seed, obtaining seedlings that were -1/-2 and -2/-2 (p. 7, lines 20-21, p. 8,  lines 1-2). The -2/-2 progeny were selected for storability test (p.8, lines 4-5).   Thus, in this example, the specification exemplifies crossing a -1/-2 with -2/-2 and selecting progeny that are -2/-2.  The storability of the hybrid progeny was improved relative to the parent Mato variety.  
	Claim 1 recites four possible cultivars that could be the first or second apple plant, Delicious, Ralls Janet, Royal Gala, and Mato.  Of these, only Gala and Ralls Janet have good storability and genotype -2/-2.  
 	The current claim, however, requires breeding a first and second -2/-2 plant selected from the four recited cultivars and breeding them to obtain an apple plant having “improved” fruit storability.  However, the specification does not provide written description of such a method, where two plants that started out with good storability and are -2/-2 genotype are bred to obtain “improved storability.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The newly added requirement that the first and second apple plant “are selected” form one of the recited characteristics is indefinite because it is not clear if this is intended to be an additional active process step of selecting a plant for one of those features or if this is intended to state an inherent property of the selected varieties.  The use of the phrase (apre selected” as opposed to active process language consistent with the other steps of the claim renders teh language indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. Journal of Horticulture (2017) 4:4, 12 pages (hereinafter “Kikuchi”) in view of Dougherty et al. (Horticulture Research (2016) 3, 16024; doi:10.1038/hortres.2016.24, pates 1-10), Zhu et al. (Tree Genetics & Genomes (2008) 4:555–562), and Science Learning Hub, Assessing Apple Attributes, pages 1-7, July 2017, obtained from https://www.sciencelearn.org.nz/image_maps/38-assessing-apple-attributes on 5/6/2022.
Of the four varieties listed in the claim, only Gala and Ralls Janet have a genotype of -2/-2 (see Figure 1, .  Therefore, these two must be selected as the first and second plants since the claim requires that the first plant and the second plant both have genotype -2/-2 and also that the second apple plant is a different variety from the first apple plant. 
Kikuchi teaches that a promising and high throughput way to breed long storage-life apples is to cross between acsI-homozygous cultivars (p. 7), and teaches that apple cultivars having the acs1 genotype in Figure 1B, including Ralls Janet.   
Kikuchi teaches identifying acsI-homozygous cultivars by providing a test sample of apple genomic DNA extracted from apple leaves (Kikuchi p. 2/12). Kikuchi teaches performing PCR assay using primers ACS1-5’F and ACS1-5’R for the gene locus MdACS1 (Kikuchi Table 1). The primer sequence of ACS1-5’F consists of a single-stranded DNA molecule consisting of the nucleotide sequence of SEQ ID NO: 1 and the primer sequence of ACS1-5’R consists of a single-stranded DNA molecule consisting of the nucleotide sequence of SEQ ID NO: 2. 


    PNG
    media_image1.png
    84
    715
    media_image1.png
    Greyscale


Kikuchi teaches PCR amplification of the MdACS1-SSLP marker of 22 apple cultivars gave quite clear DNA band patterns which discriminate MdACS1 alleles of apple cultivars as homozygous for ACS1 allele, homozygous for acs1 allele or heterozygous (Kikuchi p. 4/12 and Figure 1B). 


    PNG
    media_image2.png
    267
    692
    media_image2.png
    Greyscale


Kikuchi teaches the sizes of DNA fragments generated by MdACS1-SSLP (the PCR marker) are 655 bp for acs1 and 517 bp for ACS1 (Kikuchi p. 3/12, col 1 and Figure 1B).   The lanes in Figure 1B that are identified as “acs1” are homozygous for the ACS1-2 allele, or ASC1-2/-2.  Relevant to claim 11, Kikuchi teaches Ralls Janet as acs1, or ACS1-2/-2 (Kikuchi p. 4/12, Figure 1B and Figure 1 description). 
Kikuchi does not exemplify selecting and breeding apple plants that are homozygous ACS1-2/-2. 
However, Kikuchi teaches that a promising and high throughput way to breed long storage-life apples is to cross between acsI-homozygous cultivars (p. 7).  This is a suggestion to select cultivars that are ACS1-2/-2 and cross them to breed long storage apples.  Kikuchi teaches new apple cultivars are usually bred by crossing between existing apple cultivars (Kikuchi p. 1/12). Kikuchi teaches linking marker genotypes and phenotypes to verify applicability of these markers in apple breeding (Kikuchi p. 1/12).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the claimed invention to have selected two homozygous ACS1-2/-2 apple plants apple plants and cross-bred them to take advantage of the promising and high throughput method for breeding long-storage apples and obtain apples with the trait of improved fruit storability, relative to fruits from plants that are not ACS1-2/-2. Kikuchi thus teaches cross-breeding of the apple plant would obtain an apple plant having improved fruit storability relative to plants that carry the ACS1-1 allele.  
Kikuchi does not teach a method in which the first and second plant varieties are Royal Gala and Ralls Janet. 
	Zhu et al. 2008 teach determining the genotype of a comprehensive set of elite apple breeding parents.  The reference teaches that the genotype data can be used for informative selecting of breeding parent combinations and to predict the ratio of desirable low ethylene production genotypes (p. 561).  The reference reports that Gala (a synonym for “Royal Gala”) has the genotype ACS1-2/-2.  
 	Dougherty et al. teach that Royal Gala is a widely grown apple cultivar that has an allelotype ACS1-2/-2 (methods and materials).  

	 
	Therefore, it would have been prima facie obvious before the effective filing date to have modified the method of selection and breeding taught by Kikuchi so as to have selected any two pairings of known ACS1-2/-2 apples for breeding, including breeding Royal Gala, as taught by Zhu et al. and Dougherty et al. and Ralls Janet as taught by Kikuchi et al.  One would have been motivated to test the pairings suggested by the prior art references (i.e. all 2/2 genotype plants) in order to develop new apple varieties with good storability.  This would have resulted in selecting the Royal Gala and the Ralls Janet based on their genotypes.  
	The claim further sets forth that the first and second plants “are selected” for one or more recited physical characteristic. The combined references already address a clear rational why it would have been obvious to have crossed the two required varieties.  It does not appear that the “wherein” clause requires any further or different action, because no matter why the plants were selected, the would be selected and bred following the methods taught by Kikuchi in view of Zhu et al. and Dougherty et al. 
	Nonetheless, insofar as the Kikuchi, Zhu and Dougherty focused on selection of the ACS1-2/-2 marker, these do not teach selecting plants for taste, firmness, texture or water content. 
	  Furthermore, Science Learning Hub teaches that there are 45 different traits and attributes that breeders test at various states of developing a new apple cultivar.  Things that are concentrated on include fruit texture and flavor.  
 	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Kikuchi, Zhu, and Dougherty so as to have selected apple parent plants using both the genotype of the plants and also the fruit traits such as texture and flavor.  On would have been motivated to make selections based on fruit traits as well in order to maximize chances of producing plants that have good storability as well as being desirable to eat.   
Response to Remarks
 	The amendment overcame the rejection for lack of written description under 112 1st paragraph.  A new rejection for new matter is set forth in this office action. 
 	The rejection for obviousness is modified to address the amended claims.    
Applicant argues that Kikuchi does not disclose selecting apple plants for breeding based on the 655 bp amplicon.  However, Kikuchi teaches that a promising and high throughput way to breed long storage-life apples is to cross between acs1-homozygous cultivars (p. 7).  Kikuchi very clearly suggest selecting the low ethylene genotype to greatly reduce the labor of the selection process and breed long storage-life apples.  
	Applicant further argues that Kikuchi does not disclose bi-parental breeding where each parent is selected based on the 655bp amplicon. However the reference very clearly suggests “just crossing between acs1” cultivars. This would require selecting each parent based on the 655bp amplicon.  
	And finally applicant argues that Kikuchi does not disclose creating cultivars with the parental cultivars disclosed in claim 11 as amended.  The newly added limitations are fully addressed in the modified rejection.  

CONCLUSION

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/           Primary Examiner, Art Unit 1634